                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION


Rachel Lynn Cannady,                          )
                                              )
                               Plaintiff,     )
                                              )
vs.                                           )       Case No. 4:19-cv-00609-HFS
                                              )
Hy-Vee, Inc.,                                 )
                                              )
                               Defendant.     )


                            PLAINTIFF’S MOTION TO REMAND
                            WITH SUPPORTING SUGGESTIONS


       COMES NOW Plaintiff, by and through her attorneys, and moves this Court for an Order

remanding this matter to the Circuit Court of Jackson County, Missouri. Defendant has failed to

show that the amount in controversy exceeds $75,000.

I.     STANDARD APPLICABLE TO MOTION TO REMAND

       “Federal courts are courts of limited jurisdiction.” Godfrey v. Pulitzer Pub. Co., 161 F.3d

1137, 1141 (8th Cir. 1998) (citing Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83 (1998)). The

federal diversity statute, 28 USC § 1332(a), provides for federal jurisdiction when the amount in

controversy is more than $75,000 and the parties are diverse. Onepoint Solutions, LLC v. Borchert,

486 F.3d 342, 346 (8th Cir. 2007). See also Snelling v. HSBC Card Services, Inc., 2015 WL 457949

*3 (W.D. Mo., Feb. 3, 2015). Legislation permitting removal are to be strictly construed and “all

doubts about federal jurisdiction are to construed in favor of remand.” Dahl v. R.J. Reynolds

Tobacco Co., 478 F.3d 965 (8th Cir. 2007) (citing Transit Cas. Co. v. Certain Underwriters at

Lloyd's of London, 119 F.3d 619, 625 (8th Cir. 1997)) (emphasis added). See also Snelling, 2015




          Case 4:19-cv-00609-HFS Document 6 Filed 09/03/19 Page 1 of 6
WL 457949 *3. As the party asserting jurisdiction, Defendant has the burden of “proving by a

preponderance of the evidence” that the amount in controversy exceeds $75,000. Clark v.

Matthews Int'l Corp., 639 F.3d 391, 396 (8th Cir. 2011). See also Prather v. Kindred Hospital,

2014 WL 7238089 *2 (W.D. Mo., Dec. 17, 2014).

II.    DEFENDANT HAS NOT ESTABLISHED, BY A PREPONDERANCE OF THE
       EVIDENCE, THAT THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.
       Plaintiffs’ Petition does not set forth a specific amount of damages sought. “Missouri

does not permit the plaintiff to demand a specific sum.” Pegues v. Durhan D&M LLC, 2014 WL

3361815 *2 (W.D. Mo. July 09, 2014). When a petition does not allege a specific amount of

damages, the removing party “must prove by a preponderance of the evidence that the amount in

controversy exceeds $75,000.” Kopp v. Kopp, 280 F.3d 883, 884 (8th Cir. 2002) (cited with

approval in Hicock v. Casino One Corp., 2014 WL 294426 * 3 (E.D. Mo., Jan. 27, 2014)). The

amount in controversy requirement is strictly construed. Nichols v. Harbor Venture, Inc., 284

F.3d 857, 861 (8th Cir. 2002).

       “In order to meet its burden of demonstrating that the amount-in-controversy requisite

has been met, the removing party must present specific facts or evidence; speculation and belief

that a plaintiff’s damages exceed $75,000.00 is insufficient to meet this burden.” Gebert v.

United Rentals (North America), Inc., 2005 WL 2789332 (E.D. Mo., Oct. 26, 2005) (citing Hill

v. Ford Motor Co., 324 F. Supp. 2d 1028, 1036 (E.D. Mo. 2004). See also Pleasant v. Noble

Finance Corp., 2014 WL 5107029 *3 (W.D. Mo., Oct. 10, 2014) (Defendant must present

specific facts or evidence in support of its claim that the amount in controversy exceeds $75,000)

and Hicock, 2014 WL 294426 * 3 (The removing party must “present ‘some specific facts or

evidence demonstrating that the jurisdictional amount has been met’.") (quoting Blake v. Career

Educ. Corp., 2008 WL 4151795 at *2 (E.D. Mo., Sept. 4, 2008)).


                                               -2-
          Case 4:19-cv-00609-HFS Document 6 Filed 09/03/19 Page 2 of 6
       Defendant offers no specific facts or evidence in support of its assertion that the amount

in controversy exceeds $75,000. Defendant offers only its speculation as to what Plaintiff’s

“potential back pay” would be and that other courts have awarded front pay of ten years (Notice

of Removal, ¶¶ 19-20, 23). In Walz v. FedEx Office and Print Services, Inc., the plaintiff filed a

petition for damages in Cole County, Missouri in which he alleged the defendant violated the

MHRA. No. 2:12-CV-04188-NKL (W.D. Mo., Nov. 02, 2012). The defendant removed the

matter to the Western District based on diversity of citizenship. The parties did not dispute that

the parties were from different states, but disputed the amount in controversy. The Court

remanded the matter back to the circuit court because the defendant did not prove the amount in

controversy exceeded $75,000. In Walz, despite evidence the plaintiff had lost almost $37,000 in

back pay and benefits as of the time of the removal, the Court still remanded the matter for lack

of evidence that the jurisdictional amount had been met. Id. at 3. In the case sub judice,

Defendant claims Ms. Cannaday’s “potential back pay damages are approximately $35,000”

(Notice of Removal, ¶ 19). Like Walz, this is insufficient to meet Defendant’s burden.

       Defendant then claims punitive damages “can be as high as” $500,000 (Notice of

Removal, ¶ 20). The Court in Walz found the defendant’s claim that, simply because punitive

damages are sought, the amount in controversy must exceed $75,000. Id. The mere fact that

punitive damages are available

               does not relieve the defendant as the removing party, of its burden
               to establish the propriety of removal jurisdiction nor necessarily
               establish that it is more likely than not the case that the amount in
               controversy will exceed [the jurisdictional minimum]. . . . Thus,
               when a party challenges the amount in controversy, the district
               court errs by looking only at the allegation of punitive or
               exemplary damages as sufficing to establish the requisite amount
               in controversy.



                                                -3-
          Case 4:19-cv-00609-HFS Document 6 Filed 09/03/19 Page 3 of 6
Id. at *6 (internal quotations omitted).

       Defendant’s arguments that attorneys’ fees should also be considered and its citation to

cases in which verdicts exceeded $75,000 are also unavailing because they are devoid of specific

facts and offer nothing more than speculation. (Notice of Removal, ¶¶ 22, 23). In Turner v.

Burger King Corp., when remanding the case to state court, the Court sternly admonished

defendant, holding:

               the burden lies squarely with defendant to prove removal is
               proper notwithstanding the specific allegations of the
               complaint. Simply put, defendant was required to come to this
               Court armed with some measure of evidence that the amount
               in controversy exceeds $75,000—rote speculation and
               guesswork is insufficient to carry that burden. . . . Having
               failed to do so, this matter is hereby remanded back to state
               court.
Case No. 1:19-cv-00006-SNLJ, *3 (E.D. Mo. March 05, 2019) (emphasis added).

       In Hill v. Ford Motor Co., a case which alleged a violation of the Missouri Human Rights

Act (“MHRA”) the defendant unsuccessfully attempted to support its assertion that the

jurisdictional amount was met with nothing more than its unsupported allegation that the MHRA

does not limit the amount of damages and that, “given the seriousness of Plaintiff's allegations

and the nature of the relief sought (including, among other things damages for emotional distress,

lost wages, front pay, back pay, and lost employment benefits),” the amount in controversy

satisfied the jurisdictional minimum. 324 F. Supp. 2d 1028, 1036 (E.D. Mo. 2004). The Court

rejected the defendant’s assertion and refused to presume the damages exceeded $75,000.

               [asking the Court to presume the case involved] damages
               exceeding $75,000.00 without offering one shred of evidence
               regarding potential damages would be nothing more than
               speculation on the part of defendant (and the Court). Speculation
               and belief that plaintiff's damages exceed $75,000.00 are


                                               -4-
          Case 4:19-cv-00609-HFS Document 6 Filed 09/03/19 Page 4 of 6
               insufficient to meet the defendant's burden of proof under both the
               ‘preponderance of evidence standard’.”


Id. Similarly, Defendant herein does not offer “one shred of evidence regarding potential

damages.” Instead, Defendant asks this Court to ignore Defendant’s burden and accept rank

speculation.

       Defendant failed to adduce a single shred of evidence to support its argument regarding the

amount of damages. As in Walz, Hill, and Turner, mere speculation about the potential damages

is insufficient to meet Defendant’s burden of proof.

III.   CONCLUSION

       As the proponent of federal jurisdiction, Defendant has the burden of establishing, by a

preponderance of the evidence, this Court’s jurisdiction. Defendant must (but does not) offer

specific facts and evidence in support of its claim that the amount in controversy exceeds

$75,000. Instead of meeting this burden, Defendant only offers its argument as to what

“potential” back pay awards might be – an argument specifically rejected by federal courts.

Defendant then cites other verdicts in MHRA cases but does not identify how this case is similar

to those cases. Defendant’s speculation about attorneys’ fees and the availability of punitive

damages are similarly devoid of specific facts which is required to meet its burden of

establishing the jurisdictional minimum.

       This Court must decline jurisdiction where, as here, Defendant has not proven this Court

has jurisdiction. “Conclusory assertions and conjecture” falls far short of its burden to show, by a

preponderance of the evidence, this Court’s jurisdiction. In light of Defendant’s failure to present

specific facts or evidence that the amount in controversy exceeds the jurisdictional amount, and




                                                -5-
          Case 4:19-cv-00609-HFS Document 6 Filed 09/03/19 Page 5 of 6
considering that any doubt with respect to the amount in controversy is resolved in favor remand,

remand is appropriate.

       WHEREFORE, Plaintiff prays for an Order of this Court remanding this action to the

Circuit Court of Jackson County, Missouri and for and for such other and further relief as this

Court deems just and proper.




                                             Respectfully submitted,

                                             LUNCEFORD LAW FIRM, LLC

                                      by:    /s/ David A. Lunceford
                                             David A. Lunceford, MO #47014
                                             201 Southeast 1st Street
                                             Lee's Summit, Missouri 64063
                                             Telephone: (816) 525-4701
                                             Facsimile: (816) 347-0366
                                             Email: LLF.DLunceford@gmail.com


                                             ATTORNEYS FOR PLAINTIFF



                                CERTIFICATE OF SERVICE

The undersigned certifies that on the 03rd day of September 2019 the foregoing was
electronically filed with the Clerk of the Court using the CM/ECF system which sent notification
of such filing to all counsel of record.

                                                      __/s/ David A. Lunceford___
                                                     Attorney for Plaintiff




                                               -6-
          Case 4:19-cv-00609-HFS Document 6 Filed 09/03/19 Page 6 of 6
